Morton, C. J.
The object of the St. of 1875, c. 200, was to secure the protection of the banks of the Connecticut River, a great public improvement, in which the county of Hampshire and many towns, corporations, and individuals were interested. The scheme of the statute is, that the work shall be done and the expenses borne in the first instance by the county of Hampshire. Upon the completion of the work, the county commissioners are required to make a record of their doings, and of the amount expended, or cost, and thereupon three special commissioners are to be appointed by this court to “determine and decree what towns, persons, and corporations, including said county, are benefited by said work, and what proportion of the cost of said work .... shall be paid severally by them.” Section 3 provides that “ any party affected by the decree, and dissatisfied with the determination of the commissioners, may appeal to a jury from the award of the commissioners.”
In the case before us, commissioners were duly appointed, who have made their decree, and the case was heard before a single justice and a jury upon the several appeals taken by the parties interested. The presiding justice has reported to the full court several questions of law which arose at the trial.
I. The city of Northampton contended that its appeal opened to the consideration of the jury the entire question of what parties are benefited and the proportion to be assessed to each. We think that this claim is based upon a broader construction of the statute than it will reasonably bear. The statute evidently contemplates that there may be many parties affected by the decree, and that each party, severally and independently, should have a right of appeal. There is no reason why an appeal by Northampton should draw in question the rights of other towns, and compel them to bear further litigation. The question whether Hadley is liable, and to what amount, concerns Hadley alone, *432and Northampton has no interest in it. If an appeal by one party opens the entire ease, it would open it not only as to the rights and proportions of all the other parties to the'record, but would involve the inquiry whether other towns and parties are not benefited; and it would present a case of such complication and difficulty that it could not be satisfactorily tried before a jury.
We do not think the Legislature intended this. It intended that “ any party affected by the decree ” might appeal independently of the other parties, and might retry its case to the extent to which it is affected, and such appeal will open the case only so far as is necessary for determining the rights of the appealing party. The ruling of the court, that the appeal by Northampton opened the question of the liability of the city and the amount of it, gave to the city all that it is entitled to, as it permitted it to prove, if it could, that it was not benefited, and that the amount assessed to it was too great. The Legislature could legally grant such limited right of appeal as it saw fit. Northampton Bridge case, 116 Mass. 442. Sunderland Bridge case, 122 Mass. 459.
We cannot think that it was the intention of the Legislature that, on appeal by any one party, a jury should revise the whole proceedings of the commissionei’s, and should try the whole case de novo. It would be impracticable to frame issues and to try such a case intelligently before a jury. On the contrary, we think the intention was to • give to each party assessed by the award of the commissioners the right to appeal separately, and to try only the question of its liability and the amount thereof. The county is the only party liable to be injured by this construction, since if, upon appeal, any party procures a verdict more favorable to itself than the award of the commissioners, the difference would fall upon the county, but we think this was one of the risks imposed upon the county when the Legislature required it to pay the expenses of the work and to seek its reimbursement from the towns and corporations adjudged to be benefited by it.
2. All the appealing parties contended that there was such laches in law and in fact that no portion of the actual expenditure could be recovered. The court properly ruled that there *433was no laches which would prevent an assessment against the parties benefited. The doctrine of the loss of a party’s rights by his laches in enforcing them has no application to the case. The statute does not fix any time within which the county commissioners must complete the work and bring their petition foi an assessment of the expenses. This is left to their discretion. Fairbanks v. Mayor & Aldermen of Fitchburg, 132 Mass. 42. Beside this, the county commissioners do not act, in performing their duties under this statute, as the agent of the county. They act as a board of public officers to whom the Legislature saw fit to entrust this duty, and they represent and act for each of the appellants as much as for the county. If. there has been unreasonable delay on their part, there is no reason why the county, which is as much injured by it as any other party, should bear the burden of the other parties interested.
3. The court rightly ruled that interest upon the sums expended by the county could be included as a part of the expenditure to be assessed. The statute clearly contemplated that the whole cost of the work should be divided between the county, towns, and corporations benefited. Under it money had to be expended at once, and from time to time, and a long time would elapse before the county could obtain reimbursement. Interest upon the money thus expended is fairly an incident and part of the cost. There is no good reason why this part of the cost should be borne exclusively by the county. It advanced the money, not for its own use exclusively, but for the use and benefit of all parties interested in the work, and it is just that it should be reimbursed for this part of the cost. Haverhill Bridge v. County Commissioners, 103 Mass. 120.
4. The defendants Aldrich, Perkins, and Woods contended, as matter of law, that they were not liable for any portion of the expenditures. We are of opinion that the presiding justice rightly refused so to rule. It is admitted that the work done is a benefit to the structures which were then the property of the Massachusetts Central Railroad Company, and were, at the time of the adjudication and decree of the commissioners, the property of the three defendants as trustees. These trustees do not hold the property strictly as private purchasers. They hold it under authority of, and subject to the trusts declared in, the *434St. of 1883, c. 64. It was the intent of this statute, that, while the property remained in the hands of the trustees, and after the organization of the new company, they should be subject to the duties and liabilities of the Massachusetts Central Railroad Company. That company was under an inchoate liability to be assessed for a portion of the expenses of the improvement of the river, and the trustees continued subject to this liability. We think the special commissioners rightly held that the trustees, being the owners of the property of the railroad at the time of their award, were liable for a portion of the expenses, within the meaning of the St. of 1875.
These respondents object to the ruling of the court, that the property held by them as trustees is liable for a proportion of the expense, though they are not personally liable, upon the ground that this ruling and the verdict of the jury under it departed from the award of the commissioners, and introduced a new party. The ruling is substantially that the respondents are liable as trustees, and the verdict of the jury is to the same effect.
The whole record of the special commissioners shows that they are throughout dealing with Aldrich, Perkins, and Woods, as trustees under the St. of 1883, and their award that these three respondents should pay five thirtieths of the expense clearly means these respondents in their capacity of trustees. There is no variance between this award and the verdict; and the ruling of the court did not introduce any new party.
5. The county contended that the special commissioners and the court are bound to take the report of the county commissioners as conclusive; and therefore that the sum found by them, $14,309.12, with interest to the date of the verdict, should be divided among the several parties according to the proportions established by the special commissioners. The court ruled that the sum to be assessed was $9221.15, being the amount of the actual expenditures, with simple interest added to the date of the verdict.
The report of the county commissioners shows that the total expenditure to September 1,1876, was the said sum of $9221.15. The other charges, which increase the amount of their account to $14,309.12, are for interest.
*435The claim of the county results in giving compound interest, which we think ought not to be allowed.
It is true that the report of the county commissioners as to their expenditures is conclusive upon all parties, and that this court cannot revise it so far as to inquire into the amount or propriety of the expenditures. But the question of what interest should be allowed is a question of law, which appears upon the face of the report. No harm is done to any one by considering this question upon the record as it now stands, instead of resorting to an auxiliary writ of certiorari, which would raise precisely the same question.
Upon the whole case, we are of opinion that the rulings at the trial were right; and that judgment should be entered according to the verdict of the jury.
Judgment accordingly,